Citation Nr: 0828800	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 2000 to 
July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO denied service 
connection for allergic rhinitis.  


FINDING OF FACT

Allergic rhinitis has been associated with the veteran's 
active service.  


CONCLUSION OF LAW

Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for allergic rhinitis and a decision at this point 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran has asserted that he developed allergic rhinitis 
while serving in the Air Force and has continued to 
experience problems associated with this disorder since then.  
In his substantive appeal, recorded in June 2007, he noted 
that a VA examiner diagnosed him with allergic rhinitis only 
three months after he was separated from service.  

Service treatment records show that in May 2001 the veteran 
had "slight seasonal allergic rhinitis symptoms."  
Pharyngitis presumed to be secondary to viral post-nasal drip 
was assessed.  In September 2003, he complained of a sore 
throat.  

In October 2004, the veteran underwent a VA examination.  The 
VA examiner, who reviewed the claims file and examined the 
veteran, diagnosed mild allergic rhinitis, which was, for the 
most part resolved.  The examiner specifically stated that 
the veteran's allergic rhinitis had its onset during military 
service.  Subsequent post-service medical records confirm the 
diagnosis of allergic rhinitis.  

Significantly, the claims folder contains no competent 
evidence refuting the favorable October 2004 medical opinion.  
As such, the Board finds that competent evidence of record 
supports the grant of service connection for allergic 
rhinitis.  


ORDER

Service connection for allergic rhinitis is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


